286 F.2d 175
Walter HALL, Appellant,v.AETNA CASUALTY & SURETY COMPANY, Appellee.
No. 18341.
United States Court of Appeals Fifth Circuit.
Feb. 9, 1961, Rehearing Denied March 14, 1961.

Edgar Corey, New Orleans, La., for appellant.
John T. Cooper, New Orleans, La., Adams & Reese, New Orleans, La., for appellee.
Before TUTTLE, Chief Judge, HUTCHESON, Circuit Judge, and CLAYTON, District Judge.
PER CURIAM.


1
This appeal from the judgment of the trial court in favor of the defendant in a workmen's compensation case presents only factual issues.  There was undoubtedly ample evidence to the effect that appellant was not disabled prior to his suffering a heart attack to support the judgment of the trial court.


2
The judgment is, therefore, affirmed.